Citation Nr: 0844300	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to January 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, granting service connection for PTSD and 
assigning an effective date of September 27, 2005.

A travel Board hearing was held in July 2008 in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.  

The Board points out that following the issuance of the 
September 2005 rating action, the veteran initially expressed 
disagreement with both the rating and effective date assigned 
in conjunction with the grant of service connection for PTSD.  
In a rating action issued in February 2006, an earlier 
effective date of September 2004 was assigned for the grant 
of service connection for PTSD; thereafter the matter was not 
further pursued.  Accordingly, that matter is considered 
resolved and is not in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a higher initial 
disability rating for his service-connected PTSD.  A remand 
is required in this case primarily to request additional 
evidentiary development.

With respect to PTSD claim, the file contains one medical 
statement dated in September 2004, one VA examination report 
dated in September 2005 and no outpatient treatment records, 
VA or private.  It has now been several years since the 
veteran was last evaluated and a matter critical to the 
adjudication of the claim is identifying symptoms which 
affect the veteran's occupational and social impairment.  
Furthermore, it appears that the veteran's employment picture 
has changed during the course of the appeal period.  In 
hearing testimony provided in 2008, the veteran testified 
that he had been employed delivering part for an auto parts 
store, but quit that job in May 2008, because he was upset 
(the specific circumstances relating to this resignation are 
unclear).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
However, in this case, the Board believes that supplemental 
information is required prior to the adjudication of the 
claim on appeal and that a current evaluation of the 
veteran's PTSD symptomatology would prove helpful in 
adjudicating the merits of the claim.  Moreover, and 
significantly, the 2008 Board hearing transcript reflects 
that the veteran indicated that his PTSD symptomatology had 
gotten worse than when most recently evaluated in September 
2005.  Therefore, a new and contemporaneous VA examination 
should be administered to determine the veteran's current 
disability.  See 38 C.F.R. § 3.159 (2007); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).  

In addition, in hearing testimony provided in 2008, the 
veteran indicated that he had been receiving regular 
psychiatric treatment from a private doctor (every 6 months 
or so) and that specifically, he had been seen in January 
2008 and did not think this evidence was on file.  No 
specific information regarding the name or location of that 
treatment source was provided during the hearing and the 
veteran did not forward any private medical records of his 
psychiatric treatment following the hearing.  However, in 
essence, the veteran has identified additional and more 
recent evidence pertinent to the PTSD claim which has not yet 
been sought and associated with the record.  Accordingly, on 
Remand an attempt to obtain this evidence will be made.  (The 
veteran indicated that he did not receive VA treatment for 
his psychiatric condition).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his PTSD/psychiatric treatment 
that have not yet been associated with 
the claims folder, such as the treatment 
source he discussed, but did not identify 
at the time of the 2008 travel Board 
hearing.  Appropriate steps should be 
taken to obtain the identified records.

2.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Any testing deemed appropriate 
by the examiner should be conducted.  The 
findings of the examiner should address 
the level of social and occupational 
impairment attributable to the veteran's 
PTSD, and a complete rationale should be 
provided for any opinion expressed.  

3.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


